DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 8/20/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The Extended European Search Report for EP Application No. 19192622.9 was not submitted with the IDS.

Drawings
The drawings are objected to because the present drawings have reference number, lines, and figures that are hand written and drawn, which are not sufficiently dense and dark, and uniformly thick and well-defined.  MPEP 37 C.F.R. 1.84(l)  (l)     Character of lines, numbers, and letters.  All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing ..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --SHIELDED ELECTRICAL CONNECTOR FOR AUTOMOTIVE APPLICATIONS AND METHOD OF ASSEMBLING THEREOF--.
Claim Objections
Claims 3, 11, and 19 are objected to because of the following informalities:  in claim 3 line 2, the word “comprise(s)” should read --comprises--.  In claim 11 line 2, the word --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Il (2013/0052866).
With regard to claim 1, Il teaches, as shown in figures 1-4: “A method of assembling a connector 11… the method comprising: providing a cable 27 having at least one inner conductor (one of the inner conductors of 27 in figure 2); connecting at least one elongated inner signal contact 13 of the connector 11 to a stripped end of the at least one inner conductor; surrounding the at least one elongated inner signal contact 13 by an insulating element 15; placing a first shielding part 19 of the connector 11 around a first portion (bottom portion of 15 in figure 1) of the insulating element 15 from a first radial direction (downward 
	Il does not teach the connector being used “for automotive applications”.  However, this is a mere statement of the intended use of the connector.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the connector in Il for automotive applications, since the patented structure meets all the structural limitations of the body of the claim and would be use for transmitting signals in automotive applications.  Selecting a specific use for the connector would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Il, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

With regard to claim 2, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figure 1: “wherein the first 19 and second 21 shielding parts each form a half shell”.

With regard to claim 3, Il teaches: “The method of claim 1”, as shown above.


With regard to claim 4, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figures 4 and 5a: “wherein the at least one elongated inner signal contact 13 is connected to the stripped end of the at least one inner conductor by one of crimping (as shown in figure 5a), welding, or laser welding”.

With regard to claim 5, Il teaches: “The method of claim 1”, as shown above.
Il teaches, as shown in figure 4: “wherein the at least one inner conductor is connected to a second connection portion (right half of 13 in figure 4) of the at least one elongated inner signal contact 13 forming a tube (left half of 13 in figure 4), wherein the tube defines a cross-section that changes along an axial direction (right-to-left direction of figure 4) of the tube”.

With regard to claim 6, Il teaches: “The method of claim 5”, as shown above.
Il also teaches, as shown in figure 4: “wherein the method further comprises: forming an opening (left end of 13 in figure 4) in the tube”.

With regard to claim 7, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figures 1-4: “wherein the provided cable 27 has at least two inner conductors and the connector 11 has at least two elongated inner signal contacts 13 

With regard to claim 8, Il teaches: “The method of claim 1”, as shown above.
Il does not teach: “wherein the first and second shielding parts are joined by one of crimping, welding, or laser welding”.  However, Il does teach, in paragraph 35, the use of crimping.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to crimp the first and second shielding parts together in order to hold them together and because crimping is well known in the art.

With regard to claim 9, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figure 4: “wherein the at least one elongated inner signal contact 13 is surrounded by the insulating element 15 by snapping the insulating element 15 onto the at least one elongated inner signal contact 13 so that a form-fit connection is established between the insulating element 15 and the at least one elongated inner signal contact 13”.

With regard to claim 10, Il teaches: “The method of claim 1”, as shown above.
Il does not teach: “wherein the insulating element comprises: first and second insulating parts, and wherein the at least one elongated inner signal contact is surrounded by the insulating element by placing the first insulating part around a peripheral portion of the at least one elongated inner signal contact from a first, axial direction and by placing the second 

With regard to claim 12, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figures 1-4 and taught in paragraph 48: “wherein an outer cover 23 is positioned around the first 19 and second 21 shielding parts to secure a mechanical and/or electrical connection between the first 19 and second 21 shielding parts and/or the outer cover 23”.

With regard to claim 13, Il teaches: “The method of claim 12”, as shown above.
Il does not teach: “wherein the outer cover comprises first and second cover parts, wherein the first cover part is positioned around portions of the first and second shielding parts from a third radial direction different from the first and second directions, and the second cover part is positioned around portions of the first and second shielding parts from a fourth radial direction opposite to the third radial direction”.  However, it would have been obvious to a In re Japikse, 86 USPQ 70.

With regard to claim 16, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figure 4: “wherein the step of surrounding the at least one elongated inner signal contact 13 by the insulating element 15 is performed before the step of connecting the at least one elongated inner signal contact 13 to the stripped end of the at least one inner conductor”.

With regard to claim 17, Il teaches: “The method of claim 1”, as shown above.
Il also teaches, as shown in figures 1-2: “wherein the step of surrounding the at least one elongated inner signal contact 13 by the insulating element 15 is performed after the step 

With regard to claim 18, Il teaches, as shown in figures 1-4: “A connector 11… the connector 11 comprising: at least one elongated inner signal contact 13; an insulating element 15 surrounding the at least one elongated inner signal contact 13; a first shielding part 19; and a second shielding part 21, wherein the first 19 and second 21 shielding parts together form a shielding contact surrounding the insulating element 15”.
Il does not teach the connector being “for automotive applications”.  However, this is a mere statement of the intended use of the connector.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the connector in Il for automotive applications, since the patented structure meets all the structural limitations of the body of the claim and would be use for transmitting signals in automotive applications.  Selecting a specific use for the connector would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Il, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

With regard to claim 19, Il teaches: “The connector of claim 18”, as shown above.
Il also teaches, as shown in figure 1: “wherein the insulating element further comprising an outer cover 23 arranged around the first 19 and second 21 shielding parts”.
.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Il (2013/0052866) in view of Kataoka et al. (2016/0036155).
With regard to claim 11, Il teaches: “The method of claim 1”, as shown above.
Il does not teach: “wherein the at least one elongated inner signal contact is surround by the insulating element by overmolding the at least one elongated inner signal contact with an insulating material to form the insulating element”.
In the same field of endeavor before the effective filing date of the claimed invention, Kataoka teaches, as shown in figure 1 and taught in paragraph 10: “wherein the at least one elongated inner signal contact 2 is surround by the insulating element 18 by overmolding the at least one elongated inner signal contact 2 with an insulating material to form the insulating element 18”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Kataoka with the invention of Il in order to permanently secure the terminal in the housing”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Il (2013/0052866) in view of Ziegler (3,245,027).
With regard to claim 20, Il teaches, as shown in figures 1-4: “An assembly comprising: a shielded cable 27 including wires (the inner conductors of 27 in figure 2); and a connector 11 connected to the shielded cable 27, wherein the connector 11 comprises: at least one elongated inner signal contact 13; an insulating element 15 surrounding the at least one elongated inner signal contact 13; a first shielding part 19; and a second shielding part 21, wherein the first 19 and second 21 shielding parts together form a shielding contact surrounding the insulating element 15”.
	Il does not teach: “wherein the at least one elongated inner signal contact is welded to the wires of the shielded cable”.  However, the use of welding to connect terminals to cable conductors is well known in the art (see Ziegler, column 8 lines 6-18).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831